PER CURIAM.
Pursuant to the mandate of the United States Supreme Court dated January 21, 1981, filed herein on March 31,1981, reversing the judgment of this court, — U.S. -, 101 S.Ct. 715, 66 L.Ed.2d 659 (1981), the judgment of this court having affirmed the judgment of the Ramsey County District Court, holding Act of May 26, 1977, ch. 268, 1977 Minn.Laws 440 (codified as Minn.Stat. § 116F.21 (1980)) to be unconstitutional, 289 N.W.2d 79 (Minn.1979), is hereby vacated and set aside, and the judgment of the district court is hereby reversed with directions to enter judgment for defendant State of Minnesota.
Reversed with directions.